Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-6 of applicant arguments/remarks, filed 06/27/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 7, the closest prior art to the claims are Juras (“Magnetic Resonance Imaging of the Musculoskeletal System at 7T”) and Odry (US 2009/0087066). However, neither reference explicitly discloses the limitations “apply a transformation to the acquired image to generate a transformed image, the transformation (Y) defined by:
  
    PNG
    media_image1.png
    72
    124
    media_image1.png
    Greyscale
 
wherein X is a voxel intensity of the acquired image, m is a maximum intensity present in the acquired MRI image, (p/q) is a scaled power of the transformation that is less than 1, and C is a scalar”. Odry is closest to the missing limitation [¶0030]. However, Odry does not disclose (p/q) is a scaled power of the transformation that is less than 1. Therefore, the claims overcome the cited prior art.
Another reference is Chebrolu (“Subtle Intensity Graduating Homomorphic Transform with a Small-percentage of Fat-saturation to Improve Conspicuity of Meniscal Tears at 7T”) which teaches all the limitations of the independent claims. However, this reference is not considered prior art. The reference was presented at the 2020 ISMRM & SMRT Virtual Conference & Exhibition (08-14 August 2020). The dates 08-14 August 2020 are after the effective filing date of 01 April 2020. A copy of the website for the 2020 ISMRM & SMRT Virtual Conference & Exhibition that includes the specified dates is attached to this office action. Therefore, Chebrolu is not considered prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896